Citation Nr: 0432805	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left leg.  

2.  Entitlement to service connection for peripheral vascular 
disease of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left leg.  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in September 2003, and a substantive 
appeal was received in September 2003.  The veteran testified 
at a Board hearing at the RO in September 2004.  

In January 2004, the RO denied service connection for 
peripheral vascular disease of the left leg.  In April 2004, 
the veteran's representative submitted a document which the 
Board has construed as a notice of disagreement with the 
January 2004 rating decision.  Because the peripheral 
vascular disease would be rated separately if service 
connection was established for that disorder, the Board does 
not view the issue as intertwined with the current increased 
rating issue.  The Board therefore has proceeded with a 
decision on the merits on the increased rating issue.  The 
issue of entitlement to service connection for peripheral 
vascular disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The residuals of the shell fragment wound to the left leg are 
manifested by no more than moderate impairment of Muscle 
Group XII; the veteran's complaints of pain on walking have 
been attributed to nonservice-connected peripheral vascular 
disease.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a shell fragment wound to the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 5312 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to an increased rating for the residuals of a 
shell fragment wound to the left leg.  The discussions in the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the February 2002 VCAA letter was sent to 
the appellant prior to the July 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the February 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds, with regard to the claim of 
entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the left leg, that there has 
been substantial compliance with the assistance provisions 
set forth in the law and regulations.  All available 
pertinent records, service, and VA, have been obtained.  The 
veteran has been afforded an adequate VA examination.  The 
record as it stands includes sufficient competent evidence to 
decide these claims.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Increased ratings criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a shell 
fragment wound to the left leg warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In January 1970, the RO granted service connection for 
residuals of a shell fragment wound to the left leg.  This 
has been most recently evaluated as 10 percent disabling 
under Diagnostic Code 5312.  Diagnostic Code 5312 provides 
the rating criteria for evaluation of injury to Muscle Group 
XII.  

Muscle Group XII is the muscle group that controls 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  This muscle group encompasses the anterior muscles of 
the leg, including the tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  38 
C.F.R. § 4.73, Diagnostic Code 5312.  Under Diagnostic Code 
5312, a 10 percent rating is warranted for moderate 
impairment to Muscle Group XII, a 20 percent rating is 
warranted for moderately severe impairment, and a 30 percent 
rating is warranted for severe impairment.  



The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * * (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each  
group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles.

 (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

 (ii)  History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles. 

 (iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

 (3)  Moderately severe disability of muscles. 

 (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection , 
or sloughing of soft parts, and intermuscular scarring. 

 (ii)  History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent  complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

 (iii)  Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep  fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Factual Background

The service medical records reveal that the veteran received 
a shell fragment wound to the left leg in February 1969 while 
stationed at Firebase Lily, Republic of Vietnam.  Clinical 
records reveal that there was no nerve or artery damage 
caused by the wound.  Debridement was conducted under local 
anesthesia.  The wound subsequently underwent delayed primary 
closure which broke down.  The veteran was then treated with 
Betadine soaks to which he developed an allergy.  The wound 
eventually closed and was noted to have been treated and 
healed as of March 1969.  

On VA examination in 1970, it was noted that the shell 
fragment wound scar was mildly pigmented and adherent to 
underlying muscle.  Palpation and pressure to the area of the 
wound did not reveal any pain or tenderness.  There was no 
sensory defect.  There was no limitation of motion of the 
joints above or below the lesion.  The pertinent assessment 
was residual pain and sensitivity in a gunshot wound to the 
left leg; a scar adherent to the underlying soft tissue and 
no functional deficit or defect in the functioning of Muscle 
Group XII.  

A VA muscles examination was conducted in May 2002.  At that 
time, the veteran was complaining of pains in the left calf 
area, especially with walking.  The pain was relieved with 
rest.  Physical examination revealed a scar which measured 
3.5 X 2.5. centimeters.  The scar was adherent.  The veteran 
was able to dorsiflex his ankle without problems.  There was 
no range of motion loss in the left ankle.  Pulses were 
barely noticeable in the left foot.  There was no bone, 
joint, nerve or tendon damage noted.  Muscle strength in the 
left foot for dorsiflexion and plantar flexion was 5/5.  No 
muscle herniation was noted.  The diagnoses were shrapnel 
wound to the left lower extremity with residual scar 
formation and intermittent claudication in the left lower 
extremity.  It was noted that the veteran had developed 
intermittent claudication since the last VA examination.  
This examiner was unable to determine if the claudication was 
due to the shrapnel wound, and a vascular consultation was 
ordered.  

A May 2002 X-ray of the left knee was interpreted as 
revealing no bony abnormality.  

At the time of a May 2002 VA joints examination, the veteran 
reported that he experienced pain in the knee and left calf 
area which came and went with prolonged walking, standing or 
sitting.  Physical examination revealed a full range of 
motion.  The diagnosis was normal examination of the left 
knee.  

VA outpatient treatment records evidence intermittent 
complaints of pain in the left calf with walking beginning in 
2002.  The pertinent assessments were left leg claudication.  
In May 2002, it was noted that the veteran was working as a 
security guard and was having problems making his rounds 
without pain.  

A vasculare consultation was conducted in June 2002.  It was 
noted that the veteran has had claudication for 6 to 7 years, 
but that it had improved somewhat over the preceding year.  
This record was annotated to indicate that the veteran had 
left leg peripheral vascular disease which had nothing to do 
with his remote leg injury.  

In July 2002, the veteran complained of left calf 
claudication for several years.  The symptomatology had 
improved somewhat and the veteran was able to make his 
evening rounds as a security guard with some difficulty.  The 
impression from examination was arterial insufficiency on the 
left greater than the right which was symptomatic with 
claudication.  

The veteran testified before the undersigned in September 
2004 that he experienced pain in his left leg.  He also 
reported tenderness and pain with movement.  

Analysis

Based on all the evidence of record, the Board finds that the 
present symptomatology attributable to the service-connected 
disability is moderate in degree and warrants no more than a 
10 percent rating.  The record shows moderate impairment of 
the muscles of Group XII.  The Board notes that the main 
symptomatology complained of by the veteran with regard to 
his left leg is pain in the calf upon walking more than fifty 
feet.  However, a VA examiner has opined that the veteran's 
peripheral vascular disease was not caused by his shell 
fragment wound to the left leg.  There is no competent 
evidence of record linking claudication or peripheral 
vascular disease to the veteran's active duty service or to 
the residuals of a shell fragment wound.  

Looking to the muscle injury which has been service-
connected, there is insufficient evidence of such moderately 
severe symptoms as entrance or exit scars indicating track of 
missile through one or more muscle groups, indications of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, or tests of 
strength and endurance which demonstrate positive evidence of 
impairment when compared with the sound side.  See 38 C.F.R. 
§ 4.56(d)(3)(iii).  The VA examinations conducted in May 2002 
did not indicate that the veteran experienced any disability, 
other than claudication, in his left lower extremity.  
Physical examination revealed a full range of motion in the 
left lower extremity without sensory deficits.  Muscle 
strength was determined to be 5/5.  There was no evidence of 
record indicating that the veteran experienced tender or 
painful scars nor did the scars affect any movement of the 
left knee or ankle.  

The only evidence of record which indicates that the veteran 
currently experiences residuals of a shell fragment wound to 
the left leg is the veteran's own allegations and testimony.  
As a layperson, however, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of the pain in 
his left calf is without probative value.  

The Board finds that the preponderance of the medical 
evidence is against the claim for a rating in excess of 10 
percent under Diagnostic Code 5312.  In reaching this 
decision, the Board has taken the veteran's pain symptoms and 
weakness into account to the extent they are supported by 
adequate pathology. 38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  However, there is no 
objective evidence of record demonstrating that functional 
loss due to the residuals of the shell fragment wound to the 
left leg impairs the veteran to such a degree that he has the 
equivalent of moderately severe disability as required for a 
rating in excess of 10 percent under Diagnostic Code 5312.  
As noted above, the pain the veteran experiences after 
walking for 50 feet has been attributed by competent evidence 
of record to nonservice-connected peripheral vascular disease 
and not to the residuals of the shell fragment wound.  


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the left leg is not warranted.  The appeal 
is denied.  


REMAND

A January 2004 rating decision by the RO denied service 
connection for peripheral vascular disease.  A review of the 
record reflects that in April 2004, the veteran submitted a 
written notice of disagreement to the January 2004 rating 
action.  Accordingly, the Board is required to remand this 
issue to the RO for the issuance of a statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement to service connection for 
peripheral vascular disease of the left 
leg (if he so desires) by filing a timely 
substantive appeal.  If the veteran files 
a timely substantive appeal in response 
to the statement of the case, then the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



